DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that when pressure is applied to the flexible valve member, the first lip is caused to disengage from the lower face of the flange and the second lip is caused to disengage from the drinking rim of the collar.  For example, the closest reference found, Dunn, teaches a non-spill container assembly with a collar and an annular seal from which drinking can occur at any location around a rim of the container assembly but does not teach when pressure is applied to the flexible valve member, the first lip is caused to disengage from the lower face of the flange and the second lip is caused to disengage from the drinking rim of the collar.
None of the prior art of record is seen to disclose or suggest the limitation of claim 5 that the first portion of the first lip engages with the lower face of the flange when no pressure is applied to the flexible valve member, thereby creating a liquid seal.  For example, the closest reference found, Dunn, teaches a non-spill container assembly with a collar and an annular seal from which drinking can occur at any location around a rim of the container assembly but does not teach the first portion of the first lip engages with the lower face of the flange when no pressure is applied to the flexible valve member, thereby creating a liquid seal.
None of the prior art of record is seen to disclose or suggest the limitation of claim 7 that the second portion of the first lip comprises an upper circumferential rib and a lower circumferential rib.  For example, the closest reference found, Dunn, teaches a non-spill container assembly with a collar and an annular seal from which drinking can occur at any location around a rim of the container assembly but does not teach the second portion of the first lip comprises an upper circumferential rib and a lower circumferential rib.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733